ORDER
Following disposition of this appeal on August 21, 2014, an active judge of the Court requested a poll on whether to rehear the case in banc. A poll having been conducted and a majority of the active judges of the Court having voted in favor of rehearing this appeal in banc,
IT IS HEREBY ORDERED that this, appeal be heard in banc. See 91 Fed. R.App. P. 35(a). The in banc panel will consist of the 92 active judges of the Court and (subject to his election) the U.S.C. § 46(c).
The panel having recommended withdrawal of its opinions in this case, such withdrawal shall be noted on the docket by the Clerk of Court.
A briefing schedule will follow in due course.